DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0260698) (“Oh”) in view of Kwon et al. (US 2011/0100693) (“Kwon”). 
With regard to claim 1, figures 7A-7C of Oh discloses a nonvolatile memory device (“non-volatile memory device”, par [0102]) comprising: a vertically stacked memory cell array 715 formed on a substrate 700 having a main surface (top surface of 700); and a row decoder (“pass transistor region C”, par [0093]) supplying a row line voltage to the vertically stacked memory cell array 715 through a plurality of row lines 775, wherein the row decoder (“pass transistor region C”, par [0093]) comprises a plurality of pass transistors (“pass transistor”, par [0093]), such that each one of the plurality of row lines 775 comprises at least one wiring line 775 connected to the vertically stacked memory cell array 715 and at least one of the pass transistors (“pass 
Oh does not disclose a plurality of wiring lines connected to each other in parallel. 
However, figures 20 of Kwon disclose a plurality of wiring lines (338, 336) connected 340 to each other in parallel (338, 336, 340).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first metal line of Oh as multiple connecting lines electrically connected and disposed in parallel to each other as taught in Kwon in order to have the same resistance as a conductive line having a wider width and may function as one conductive line.  See par [0098] of Kwon. 
With regard to claim 2, figures 7A-7C of Oh discloses that the plurality of wiring lines 775 has a same width.

With regard to claim 4, figures 7A-7C of Oh discloses that the plurality of wiring lines (775, 777) comprises a first conductive line 775 and a second conductive line 777 respectively formed at different levels from the main surface (top surface of 700) of the substrate 700.
With regard to claim 5, figures 7A-7C of Oh discloses that the one of the plurality of row lines (775, 777) further comprises a via structure 770c connecting the first conductive line 775 and the second conductive line 777.
With regard to claim 7, figures 7A-7C of Oh discloses that the vertically stacked memory cell array 715 and the row decoder 710 are placed side by side in parallel with the main surface of the substrate 700.
With regard to claim 8, Oh does not discloses a nonvolatile memory device (“non-volatile memory device”, par [0102]) comprising: a peripheral circuit area (“pass transistor region C”, par [0093]) formed on a substrate 700 having a main surface and comprising a plurality of pass transistors (“pass transistor”, par [0093]); and a memory cell array 715 formed on (word line multilayered structure 715 on the pass transistor region C) the peripheral circuit area (“pass transistor region C”, par [0093]) in a vertically stacked structure 715, the memory cell array 715 being connected to the pass transistors (“pass transistor”, par [0093]) through a plurality of row lines (777, 775, 770c), wherein each of the row lines (777, 775, 770c) comprises a first wiring line 777 formed on an upper layer of the memory cell array 715 from the main surface of the 
Oh does not disclose at least one among the first wiring line, the contact, and the second wiring line comprised in a first row line among the row lines comprises a plurality of conductive lines connected in parallel to each other. 
However, fig. 20 of Kwon discloses the first wiring line (336, 338) comprised in a first row line (336, 338) among the row lines comprises a plurality of conductive lines (336, 338) connected in parallel (336 and 338 are parallel to each other) to each other.
Therefore, it would have been obvious to one of ordinary skill in the art to form the first metal line of Oh as multiple connecting lines electrically connected and disposed in parallel to each other as taught in Kwon in order to have the same resistance as a conductive line having a wider width and may function as one conductive line.  See par [0098] of Kwon. 
With regard to claim 9, figures 7A-7C of Oh discloses that the first wiring line 777 in each of the row lines (777, 775) have a same width.
With regard to claim 10, figures 7A-7C of Oh discloses that the second wiring line 775 in each of the row lines (777, 775) have a same width.

However, fig. 20 of Kwon disclose that in the first row line (338, 336) the first wiring line comprises the plurality of conductive lines (338, 336) including a first conductive line 336 and a second conductive line 338, and the first 336 and second conductive lines 338 are formed at a same level as the main surface of the substrate (322b, 322a, 300).
Therefore, it would have been obvious to one of ordinary skill in the art to form the first metal line of Oh as multiple connecting lines electrically connected and disposed in parallel to each other as taught in Kwon in order to have the same resistance as a conductive line having a wider width and may function as one conductive line.  See par [0098] of Kwon.
With regard to claim 13, Oh does not disclose that the second wiring line comprised in the first row line the second wiring line comprises the plurality of conductive lines including a first conductive line and a second conductive line, and the first and second conductive lines are formed at a same level from a main surface of the substrate.
However, fig. 20 of Kwon discloses that the second wiring line (another set of (336, 338)) comprised in the first row line the second wiring line (another set of (336, 338)) comprises the plurality of conductive lines including a first conductive line (another 336) and a second conductive line (another 338), and the first (another 336) and second 
Therefore, it would have been obvious to one of ordinary skill in the art to form the first metal line of Oh as multiple connecting lines electrically connected and disposed in parallel to each other as taught in Kwon in order to have the same resistance as a conductive line having a wider width and may function as one conductive line.  See par [0098] of Kwon.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et a. (US 2016/0260698) (“Oh”), Kwon et al. (US 2011/0100693) (“Kwon”), and Maejima (US 7,852,675) (“Maejima”).
With regard to claim 12, Oh and Kwon do not disclose that in the first row line the first wiring line comprises the plurality of conductive lines including a first conductive line and a second conductive line, and the first and second conductive lines are formed at different levels than the main surface of the substrate.  
However, fig. 3 of Mejima discloses that in the first row line the first wiring line (WL<3> M1, WL<3>M2) comprises the plurality of conductive lines including a first conductive line WL<3>M1 and a second conductive line WL<3>M2, and the first WL<3>M1 and second conductive lines WL<3>M2 are formed at different levels (WL<3>M1 at a different level than WL<3>M2) than the main surface of the substrate 21.  
Therefore, it would have been obvious to one of ordinary skill in art to form the third metal layer of Oh with the different levels as taught in Mejima in order to connect 
With regard to claim 15, Oh and Kwon do not disclose that in the first row line second wiring line comprises the plurality of conductive lines including a first conductive line and a second conductive line, and the first and second conductive lines are formed at different levels than the main surface of the substrate.
However, fig. 3 of Mejima discloses that in the first row line second wiring line (layer M1 and layer SGD connected to transistor 25) comprises the plurality of conductive lines including a first conductive line (layer M1 above 25) and a second conductive line (layer SGD above 25), and the first (layer M1 above 25) and second conductive lines (layer SGD above 25) are formed at different levels than the main surface of the substrate 21.
Therefore, it would have been obvious to one of ordinary skill in art to form the third metal layer of Oh with the different levels as taught in Mejima in order to connect the word line to the transistors comprising the drivers in the peripheral region.  See col. 5 ll. 4-6 of Mejima. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et a. (US 2016/0260698) (“Oh”), Kwon et al. (US 2011/0100693) (“Kwon”), and Lee (US 6,573,544) (“Lee ‘544”).
With regard to claim 16, Oh and Kwon do not disclose that in the first row line the contact comprises a plurality of contacts connecting the first and second wiring lines. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the metal lines of Oh with the strapping connector as taught in Lee in order to provide a data input/output line structure having reduced resistance to improve the operation speed of semiconductor memory devices.  See col. 1 ll. 50-53 of Lee ‘554. 

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0260698) (“Oh”) and Kato et al. (US 2008/0073672) (“Kato”). 
With regard to claim 17, figures 7A-7C of Oh discloses a nonvolatile memory device (“non-volatile memory device”, par [0102]) comprising: a vertically stacked memory cell array 715 formed on a substrate 700 having a main surface; and a row decoder (“pass transistor region C”, par [0093]) supplying a row line voltage to the vertically stacked memory cell array, the row decoder comprising a plurality of pass transistors (“pass transistor region C”, par [0093]), wherein the row line voltage is supplied through a plurality of row lines (777, 770d) connecting the pass transistors (“pass transistor region C”, par [0093]) to the memory cell array 715, each of the row lines (777, 770d) comprises a wiring line 777 parallel with the main surface of the substrate 700 and a contact perpendicular 770d to the main surface of the substrate 700, the memory cell array 715 comprises a plurality of gate conductive layers 715, and the at least one of the plurality of row lines (777, 775) is connected to a gate conductive layer 715 among the plurality of gate conductive layers 715 having a highest resistance 
Oh does not disclose that at least part of a wiring line of a first row line among the plurality of row lines has a first width wider than widths of wiring lines of the other row lines among the plurality of row lines, and the wiring lines of the row lines other than the first row line have a same width that is less than the first width.
However, figure 2 of Kato disclose that at least part of a wiring line of a first row l11 line among the plurality of row lines (L11 to L1n) has a first width wider (the width of the portion of L11 extending from left to right in fig. 2 is wider than the width of the portion of L12 extending from left to right in fig. 2) than widths of wiring lines of the other row lines (L12-L1n) among the plurality of row lines (L11-L1n), and the wiring lines of the row lines other than the first row line (L12-L1n) have a same width (the portion of wires L12-L1n extending from left to right in fig. 2 have the same widths) that is less (the width of the portion of L12 extending from left to right is less than width of the portion of L11 extending from left to right in fig. 2) than the first width L11.
Therefore, it would have been obvious to one of ordinary skill in the art to form the metal line of Oh with different widths as taught in Kato in order to provide a way to connect the memory cell transistor a row decoder circuit.  See par [0104] of Kato. 
With regard to claim 20, figures 7A-7C of Oh discloses that the vertically stacked memory cell array 715 and the row decoder 710 are placed side by side in parallel with the main surface of the substrate 700.

Response to Arguments

Regarding claim 1, applicant argues on page 9 of the arguments that Oh and Kwon do not disclose that one of the plurality of row lines is connected to a gate conductive layer among the plurality of gate conductive layers having a highest resistance value, because one of ordinary skill would have no motivation to modify the semiconductor memory device fig. 7A of Oh so that among all of first metal lines 775, the first metal line 775 specifically connected to a word line within word line multilayered structure 715 having a highest resistance value includes multiple connecting lines connected to each other in parallel between corresponding contacts 770b and 770c.  However, figures 20 of Kwon disclose a plurality of wiring lines (338, 336) connected 340 to each other in parallel (338, 336).  Therefore, it would have been obvious to one of ordinary skill in the art to form the first metal lines of Oh as multiple connecting lines electrically connected and disposed in parallel to each other as taught in Kwon in order to have the same resistance as a conductive line having a wider width and may function as one conductive line.  See par [0098] of Kwon.  A conductive pattern having a desire resistance may be manufactured by reducing the deposition thickness of the metal and reducing the polishing thickness of the metal.  See par [0083] of Kwon.  Further, problems during the formation of a conductive line having a wide line width (for example, defects generated due to an insufficient deposition of a metal and/or defects generated due to excessive polishing or insufficient polishing of the metal), may be reduced and/or eliminated.  See par [0083] of Kwon.  

Regarding claim 4, applicant argues on page 10 of the arguments the lines 775 of Oh are not connected in parallel, however, as was addressed in response to argument for claim 1, Kwon discloses the parallel lines (336, 338).  It would have been obvious to one of ordinary skill in the art to form the first metal lines of Oh as multiple connecting lines electrically connected and disposed in parallel to each other as taught in Kwon in order to have the same resistance as a conductive line having a wider width and may function as one conductive line.  See par [0098] of Kwon.  Claim 4 remains rejected. 
Regarding claims 8 and 16, the response is similar to the one made for claim 1.  Claims 8 and 16 remain rejected. 
Regarding claims 12 and 15, applicant argues on page 11 of the arguments that Maejima does not disclose the first and second conductive lines because they are not disposed as connected to each other in parallel.  However, Kwon discloses the parallel lines (336, 338).  It would have been obvious to one of ordinary skill in the art to form the first metal lines of Oh as multiple connecting lines electrically connected and disposed in parallel to each other as taught in Kwon in order to have the same 
Regarding claim 17, applicant argues on page 12 of the arguments that Kato does not disclose the first row line because lead wire L11 has the same width as L1n.  However, the width of the portion of L11 of Kato extending from left to right in fig. 2 is wider than the width of the portion of L12 extending from left to right in fig. 2.  It would have been obvious to one of ordinary skill in the art to form the metal line of Oh with different widths as taught in Kato in order to provide a way to connect the memory cell transistor a row decoder circuit that saved space.  See par [0104] of Kato.  Thus, claim 17 remains rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        4/1/2021